Title: General Orders, 20 July 1779
From: Washington, George
To: 


        
          Head-Quarters New-Windsor Tuesday July 20th 1779.
          Parole Smyrna—C. Signs Susa. Surat.
        
        If the troops wanting Arms have not been supplied they are to be furnished out of those brought from Stony-Point and not a moment’s time is to be lost in doing of it.
        If the state of the Magazines will afford it the brigade Commissaries are always to keep by them (ready to issue at a moment’s warning) two days salt provisions & a larger quantity of bread or flour.
        The troops are always to have two days cooked provision in hand that they may be ready to move at a moments warning. This want will

not be admitted as an excuse and the officers commanding Corps are to consider themselves as responsible to the Commander in Chief for strict obedience to this order.
        General Du-Portail will be pleased to appoint Engineers to superintend and direct the new works on the heights east and west of the river and have them forwarded with all possible dispatch agreeable to former orders.
      